DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10-11, 21-22, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak (PGPUB: 20190220701) in view of Pheiffer (PGPUB: 20190057505), in view of Chen (PGPUB: 20180137941), and further in view of Nye (PGPUB: 20200211694).

Regarding claims 1, 21, and 29, Novak teaches a method, comprising: 
determining a first neural network model (see paragraph 51, the generative model is trained to output segmentation of one or more lobar regions); and 
inputting an image to be processed containing a lung image to the first neural network model to obtain a lung lobe segmentation result of the image to be processed (see Fig. 6, paragraph 54, segmentation of the lobes based on the fissure localization, airway locations, and vessel locations. The imaging data representing a lung volume 60 of a patient is input for lung segmentation in act 61).
However, Novak does not expressly teach wherein the first network layer in the first neural network model is configured to add an additional channel with coordinate information to input data input to the first network layer.
Pheiffer teaches the machine-learned network 30 may be configured to implement the biomechanical model in that the machine-learned network 30 may be configured to input a reference CT volume and a follow up CT volume and generate a deformation field similar to a deformation field generated by the biomechanical model. The machine-learned network 30 and/or the image processor 22 may be configured to align the reference CT volume and the follow up CT volume based on the deformation field. The machine-learned network 30 may input and process either two dimensional or three dimensional data (images or volumes) (see Fig. 7, paragraph 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Novak by Pheiffer for providing the machine-learned network 30 may be configured to input a reference CT volume and process either two dimensional or three dimensional data (images or volumes), as wherein the first network layer in the first neural network model is configured to add an additional channel with coordinate information to input data input to the first network layer. Therefore, combining the elements from prior arts according to known methods and technique, such as process either two dimensional or three dimensional images, would yield predictable results.
However, the combination does not expressly teach to determine output data of 
Chen teaches that there are multiple neural layers in the model, wherein the first layer thereof completes a plurality of inner product calculation concurrently. The most common algorithm used in the first layer is convolution algorithm which slides a new formula at the original input data and outputs the inner product of the new formula and the original data. For example, in the 3D medical image recognition system, the DNN algorithm constructs a plurality of convolution blocks, each of which is a 3D matrix. The x and y axis of the convolution block covers a formula of spatial variation of the image and the z axis thereof covers a formula of the variation of the image in space. each convolution block matrix is slid with respective to the data dimension so as to calculate the inner product between the values at respective dimension of the 3D image and the convolution blocks, wherein the values of the inner product can be loosely seen as the similarity between the data dimension and the convolution block, and the outputs generated at respective dimensions are the inputs of the successive neural layer respectively (see Fig. 1-5, paragraph 94).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Chen for providing The most common algorithm used in the first layer is convolution algorithm which slides a new formula at the original input data and outputs the inner product of the new formula and the original data; the values of the inner product can be loosely seen as the similarity between the data dimension and the convolution block, and the outputs generated at respective dimensions are the inputs of the successive neural layer 
However, the combination does not expressly teach a first network layer is a hidden layer in the neural network.
Nye teaches that the neural network 300 may include more or less hidden layers 340 and 360 than shown. The layer 380 is an output layer and includes, in the example of FIG. 3, a node 382 with an output 390. Each input 312-316 corresponds to a node 322-326 of the input layer 320, and each node 322-326 of the input layer 320 has a connection 330 to each node 342-348 of the hidden layer 340. Each node 342-348 of the hidden layer 340 has a connection 350 to each node 362-368 of the hidden layer 360 (see Fig. 3, paragraph 70); nodes 342-348 and 362-368 of hidden layers 340 and 360 are activated through the forward flow of data through the network 300 via the connections 330 and 350, respectively. Node 382 of the output layer 380 is activated after data processed in hidden layers 340 and 360 is sent via connections 370. When the output node 382 of the output layer 380 is activated, the node 382 outputs an appropriate value based on processing accomplished in hidden layers 340 and 360 of the neural network 300 (see Fig. 3, paragraph 71).
It would have been obvious to one of ordinary skill in the art before the effective 

Regarding claims 2 and 22, the combination teaches
Wherein: the input data includes a multi-channel feature map (see Novak, Fig. 1, paragraph 27, the raw data from the detector is reconstructed into a three-dimensional representation); 
the multi-channel feature map includes a first channel map (see Chen, Fig. 4-5, paragraph 94, the x and y axis of the convolution block covers a formula of spatial variation of the image and the z axis thereof covers a formula of the variation of the image in space); and
the method further comprising: 
generating coordinate information of a respective element according to a position of the respective element in the first channel map (see Pheiffer, Fig. 3, paragraph 30, while the terms image and imaging are used, the image or imaging data may be in a format prior to actual display of the image. For example, the imaging data may be a plurality of scalar values representing different locations in a Cartesian or polar coordinate format different than a display format); and 
generating the additional channel according to the position of the respective element in the first channel map and the coordinate information of the respective element (see Pheiffer, Fig. 4 and 7, paragraph 29, the CT data represents a volume or three-dimensional distribution of voxels. The three-dimensional representation may be formatted as a stack or plurality of two-dimensional planes or slices. Values are provided for each of multiple locations distributed in two or three dimensions).  

Regarding claims 5 and 25, the combination teaches further comprising: 
inputting the image to be processed to a second neural network model to obtain a lung segmentation result, wherein the lung segmentation result includes an identified lung region and/or an identified extra-pulmonary region (see Fig. 1, paragraph 51, for lung scans, the biomechanical model may include structures such as lung surfaces, the lobes, the airways, blood vessel, anatomical landmarks, etc. The biomechanical model is generated by segmenting the CT volumes, generating meshes, and solving for motion. Once generated, the biomechanical model may be updated with newly acquired CT volumes. Different biomechanical models may be used for different types of patients); and 
modifying the lung lobe segmentation result according to the lung segmentation result (see Novak, Fig. 8, paragraph 92, the image is of the lungs of the patient with highlighting or relative indication of different parts, such as lobes and/or fissures. Any segmentation image or any image representing the localized fissures may be generated. The image provides added visualization of the lungs, fissures, and/or lobar regions of the lungs in addition to an image merely showing the detected tissue (i.e., highlighting or graphic for the localization and/or segmentation)).  

Regarding claim 10, the combination teaches wherein the first neural network model further includes an input layer and an output layer; and the first network layer is located between the input layer and the output layer, and is connected to the output layer (see Novak, Fig. 1-2, paragraph 35, the trained deep generative network is a deep neural network with a set of j convolutional layers and k fully connected layers, each followed by a non-linear activation function, a set of pooling layers for features reduction, and a set of upscaling layers for image generation. Other layer arrangements may be used).  

Regarding claim 11, the combination teaches wherein determining the output data of the first network layer based on the input data after the additional channel is added to the first network includes: 
performing feature extraction on the input data after the additional channel is added thereto to obtain a third feature map as the output data of the first network layer (see Pheiffer, Fig. 4-7, paragraph 52, neighboring anatomy-guided methods use the spatial context of neighboring anatomic objects of the lung (e.g. rib cage, heart, spine) for delineating lung regions. In machine learning-based methods, the lung abnormalities and boundaries are predicted on the basis of the features extracted from the image data; see Novak, Fig. 2, paragraph 37, any number of output channels may be provided. Each output channel represents a synthetic image. Different channels may be provided for different fissures, for example. The number of features and/or output channels may be different). 


Claims 4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak (PGPUB: 20190220701) in view of Pheiffer (PGPUB: 20190057505), in view of Chen (PGPUB: 20180137941), in view of Nye (PGPUB: 20200211694), and further in view of Jerebko (PGPUB: 20090092300).

Regarding claim 4 and 24, the combination teaches wherein generating the coordinate information of the respective element according to the position of the respective element in the first channel map includes: performing normalization processing on position information of the respective element in the first channel map to obtain the coordinate information of the respective element.  
the spatial distribution of the training data candidates, including positive candidates (black crosses) associated with lesions, and negative candidates (gray dots), generated by a candidate generation algorithm, in two of the lung spatial coordinates, normalized across multiple patients (see Fig. 6, paragraph 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Jerebko for providing the spatial distribution of the training data candidates, including positive candidates .


Claim 8-9 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak (PGPUB: 20190220701) in view of Pheiffer (PGPUB: 20190057505), in view of Chen (PGPUB: 20180137941), in view of Nye (PGPUB: 20200211694), and further in view of Roy (PGPUB: 20110200241).

Regarding claims 8 and 28, the combination teaches wherein the lung lobe segmentation result includes the identified lung region and the identified extra-pulmonary region (see Novak, Fig. 5, paragraph 52, the image processor segments one or more lobar regions of the lungs in act 16. The segmentation locates one or more lobar regions of the lungs based on one or more fissures localized by the generative network. The imaging data and the fissure information, with or without additional input, is used to segment the lobar regions as represented in the imaging data).
However, the combination does not expressly teach:

  Roy teaches that after completing the mask of pulmonary emboli within the parenchyma region, technique 60 applies non-linear contrast enhancement at step 68 to increase the contrast between bright and dark intensity and simplify identification of embolus detection in the CT image. The non-linear contrast enhancement applied at step 68 enhances contrast locally within a pre-defined window region, allowing the vessel intensities to be stretched over the major portion of the gray scale range of the image and enhancing the contrast between light and dark structures that may have a relatively small difference in contrast based on the initially scaled image (see Fig. 5, paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Roy for providing allowing the vessel intensities to be stretched over the major portion of the gray scale range of the image and enhancing the contrast between light and dark structures that may have a relatively small difference in contrast based on the initially scaled image, as prior to inputting the image to be processed to the first neural network model, the method further includes: altering a gray value of a first region corresponding to the identified extra-pulmonary region in the image to be processed to enhance a difference between the first region and a second region corresponding to the identified lung region 

Regarding claim 9, the combination teaches wherein altering the gray value of the first region corresponding to the identified extra-pulmonary region in the image to be processed to enhance the difference between the first region and the second region corresponding to the identified lung region in the image to be processed includes: 
uniformly setting the gray value of the first region in the image to be processed to a set value greater than a first preset threshold (see Roy, Fig. 5, paragraph 29, after isolating the lung lobes in the CT image data, technique 60 applies a vessel mask segmentation at step 66. The vessel segmentation is used to extract a mask of pulmonary emboli within the parenchyma region. Technique 60 calculates an intensity threshold for each slice of image data that models the intensity decrease of the parenchyma region moving outward from the hilum towards the extremities of arterial branching).  


Allowable Subject Matter
Claims 3, 6, 7, 23, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667